Name: 80/1317/EEC: Commission Decision of 17 December 1980 approving a programme for the livestock, meat and meat products sector in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D131780/1317/EEC: Commission Decision of 17 December 1980 approving a programme for the livestock, meat and meat products sector in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) Official Journal L 380 , 31/12/1980 P. 0010 - 0010++++COMMISSION DECISION OF 17 DECEMBER 1980 APPROVING A PROGRAMME FOR THE LIVESTOCK , MEAT AND MEAT PRODUCTS SECTOR IN BELGIUM PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE FRENCH AND DUTCH TEXTS ARE AUTHENTIC ) ( 80/1317/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ) , AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS , ON 29 AUGUST 1980 , THE BELGIAN GOVERNMENT FORWARDED A PROGRAMME FOR THE LIVESTOCK , MEAT AND MEAT PRODUCTS SECTOR AND ON 25 SEPTEMBER 1980 PROVIDED ADDITIONAL DETAILS ; WHEREAS THIS PROGRAMME RELATES TO THE RESTRUCTURING AND MODERNIZATION AS WELL AS IN CERTAIN CASES THE DEVELOPMENT OF FACILITIES FOR : - THE MARKETING AND EXPORT OF LIVE PIGS AND CATTLE , - THE SLAUGHTER OF PIGS , FAT CATTLE AND CALVES , - CUTTING , COLD STORES AND FREEZING EITHER ANCILLARY TO OR INDEPENDENT OF SLAUGHTER HOUSES , - MEAT PROCESSING , IN ORDER TO INCREASE PROFITABILITY IN THE SECTOR AND INCREASE PRODUCERS' INCOMES ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME DOES NOT AFFECT DECISIONS TO BE TAKEN UNDER ARTICLE 14 OF REGULATION ( EEC ) NO 355/77 IN THE MATTER OF COMMUNITY FINANCING OF PROJECTS , IN PARTICULAR AS REGARDS PROJECTS INVOLVING AN INCREASE IN SLAUGHTERING CAPACITY , PARTICULARLY IN VIEW OF THE LOW UTILIZATION RATE OF A LARGE NUMBER OF EXISTING SLAUGHTERHOUSES ; WHEREAS , WITH THE EXCEPTION OF THE ELEMENTS RELATING TO THE EXPORT OF LIVE ANIMALS ( FOR WHICH THERE ARE GAPS IN THE INFORMATION ) , THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF THE ABOVEMENTIONED SECTOR ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE LIVESTOCK , MEAT AND MEAT PRODUCTS SECTOR SUBMITTED BY THE BELGIAN GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 29 AUGUST 1980 AND SUPPLEMENTED ON 25 SEPTEMBER 1980 IS HEREBY APPROVED WITH THE EXCEPTION OF THE PARTS RELATING TO THE EXPORT OF LIVE ANIMALS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 17 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 .